Citation Nr: 1610983	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  06-19 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an extraschedular rating for status post left inguinal hernia repair with ilioinguinal nerve entrapment, currently evaluated at 10 percent.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel



INTRODUCTION

The Veteran had honorable active service from October 1991 to September 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in pertinent part, denied an increased disability evaluation for the Veteran's inguinal hernia repair residuals with ilioinguinal nerve entrapment and erectile dysfunction.  In August 2007, the RO recharacterized the Veteran's inguinal hernia repair disability as status post left inguinal hernia repair with ilioinguinal nerve entrapment, evaluated as 10 percent disabling.  In the same rating decision, the RO granted service connection for erectile dysfunction associated with status post left inguinal hernia repair with ilioinguinal nerve entrapment, evaluated as noncompensable, and granted special monthly compensation based on the loss of use of a creative organ, with an effective date of January 4, 2005.  

This matter was previously before the Board in August 2010 and August 2012, when it was remanded for additional development.  In July 2013, the Board requested an opinion from a Veterans Health Administration (VHA) medical expert in urology; the requested VHA opinion was incorporated into the record in August 2013.  In April 2014, the Board denied entitlement to an increased rating for the Veteran's inguinal hernia repair residuals on a schedular basis and referred the matter to the Under Secretary for Benefits, or the Director of Compensation and Pension Service (Director), for consideration of an extraschedular rating.  In October 2015, the Director issued an opinion denying consideration on an extraschedular basis for the Veteran's inguinal hernia repair residuals.  

The record reflects that after the October 2015 Supplemental Statement of the Case was issued, Social Security Administration (SSA) records, which include private medical records, were uploaded into the Veteran's claims file.  As the Veteran's representative waived initial review of this evidence by the Agency of Original Jurisdiction (AOJ) in a letter dated in March 2016, the Board may adjudicate the claim with no prejudice to the Veteran.  See 38 C.F.R. § 20.1304(c) (2015). 

This is a paperless appeal located on the Veterans Benefits Management System.  Documents on the Virtual VA paperless claims processing system include treatment records from the Mountain Home VA Medical Center dating from March 2011 to February 2016 and the Asheville VA Medical Center dating from January 2011 to September 2012, in addition to a Veterans Claims Assistance Act letter dated in March 2006.  Other documents on Virtual VA are either duplicative of the evidence of record or not pertinent to the present appeal.

The issue of carpal tunnel syndrome has been raised by the record in an August 2015 statement, but it has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

The Veteran's service-connected status post left inguinal hernia repair with ilioinguinal nerve entrapment does not present such an exceptional or unusual disability picture so as to warrant a rating in excess of 10 percent on an extraschedular basis.


CONCLUSION OF LAW

The criteria for an increased rating for status post left inguinal hernia repair with ilioinguinal nerve entrapment, on an extraschedular basis, have not been met during any portion of the appeal period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Stegall Concerns

As noted in the Introduction, the Board remanded the Veteran's claim several times for additional development.  In August 2010, the claim was remanded for a VA examination to address the Veteran's inguinal hernia repair residuals, left ilioinguinal nerve entrapment, and erectile dysfunction, to include an opinion as to the impact of the Veteran's inguinal hernia repair residuals upon his vocational pursuits.  As the January 2011 VA examination report did not advance any objective findings as to the Veteran's inguinal hernia repair residuals and ilioinguinal nerve entrapment, in August 2012, the Board remanded the claim again for a new VA examination.  In April 2014, the Board remanded the Veteran's claim for referral to the Director for consideration of an extraschedular rating.  The Veteran was afforded a VA examination pursuant to the Board's August 2012 remand order, the Veteran's claim was referred to the Director for extraschedular consideration, and the Director's opinion is associated with the Veteran's claims file.  Thus, the Board's prior remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that the Board errs as a matter of law when it fails to ensure compliance with its remand orders).

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended the VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

	Duty to Notify

When the VA receives a complete or substantially complete application for benefits, it will notify the claimant of: (1) any information and medical or lay evidence that is necessary to substantiate the claim; (2) what portion of the information and evidence the VA will obtain; and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

VCAA notice requirements apply to all elements of a claim.  Cf. Dingess v. Nicholson, 19 Vet. App. 473, 484-85 (2006).  In a claim for an increased disability rating, VCAA notice must specify the type of evidence needed to substantiate a claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  See Vasquez-Flores v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009) (interpreting § 5103(a) as requiring generic claim-specific notice but not veteran-specific notice as to the effect on daily life or the Diagnostic Code under which the disability is rated).

While the VA must provide VCAA notice before the RO's initial unfavorable adjudication, see Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004), defects in VCAA notice requirements may be cured by later notice and readjudication of the claim, see Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the RO provided VCAA notice, by letter, in January 2005.  This letter informed the Veteran of the evidence that the VA had received to date, the evidence that the VA was responsible for obtaining, and the evidence that the VA would make reasonable efforts to obtain.  This letter did not notify the Veteran of the evidence needed to support a claim for an increased rating and therefore does not constitute pre-adjudication VCAA notice.  However, in March 2006, following the U.S. Court of Appeals for Veterans Claims decision in Dingess/Hartmann v. Nicholson, the RO sent the Veteran a letter providing additional information about the evidence needed to substantiate a claim for an increased rating and the effective dates of increased disability ratings.  Consequently, although the RO did not provide pre-adjudication VCAA notice, any defects in VCAA notice were cured by the March 2006 VCAA notice.  See Prickett, 20 Vet. App. at 376-77.  As such, assuming, without deciding, that any error resulting from failure to provide written notice regarding the elements required to establish entitlement to an increased rating was committed, such error was not prejudicial to the Veteran.  The VA has therefore fulfilled its duty to notify the Veteran.



	Duty to Assist

The VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim. See 38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c).  Service treatment records, post-service treatment records, SSA records, and lay statements have been associated with the record. 

During the appeal period, the Veteran was afforded VA examinations in January 2011 and September 2012.  Additionally, in July 2013, the Board requested an opinion from a Veterans Health Administration (VHA) medical expert in urology; the requested VHA opinion was incorporated into the record in August 2013.  The Board has carefully reviewed the VA examination reports and VHA opinion and finds that the examination reports and VHA opinion, taken as a whole along with other medical evidence of record, are adequate for rating purposes.  Specifically, the examination reports and VHA opinion contain sufficient findings to determine whether the Veteran's disability warrants an extraschedular evaluation.  Therefore, no further medical examination is required for the Board to adjudicate the Veteran's claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. §§ 3.159(d), 3.326.

In concluding that no additional medical examination or opinion is necessary to decide the Veteran's claim, the Board has considered the Veteran's contention that his disability has worsened.  As set forth in a statement dated in August 2015, the Veteran stated that his overall condition had worsened over the past year, and he detailed the ways in which several service-connected disabilities have increased, including disabilities that are not currently on appeal before the Board.  With respect to his inguinal hernia repair residuals specifically, the Veteran provided that he has had "problems with urinary void due to hernia repair damage."  

A new VA examination is generally required when the evidence indicates that a disability has undergone an increase in severity since the most recent examination.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997) (citing Caffrey v. Brown, 6 Vet. App. 377, 381 (1994)).  Although the Veteran has asserted that his disability has worsened since the September 2012 VA examination, where, as here, the evidence demonstrates that there is no reasonable possibility that an additional VA examination would aid in substantiating the claim, an additional VA examination is not required to decide the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  As will be discussed in detail below, while the Veteran asserts that his disability has worsened due to urinary symptomatology, competent medical evidence of record indicates that the Veteran's voiding dysfunction with urinary leakage is not a symptom of his left inguinal hernia repair residuals.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing that the question of whether lay evidence is competent and sufficient is an issue of fact that is to be addressed by the Board); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As the Veteran has only claimed that his disability has worsened due to non-related symptomatology, and there is no other evidence of record indicating that the Veteran's inguinal hernia repair residuals disability has undergone an increase in severity since the most recent VA examination, further medical examination is not required for the Board to adjudicate the Veteran's claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. §§ 3.159(d), 38 C.F.R. § 3.326.

As the Veteran has not identified any additional evidence pertinent to his claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to his claim is required for the VA to comply with its duty to assist.

III.  Increased Rating

The Veteran essentially claims that an increased evaluation is warranted for his inguinal hernia repair residuals, as his disability is manifested by severe pain and impaired sensation in the left thigh and groin area, and associated functional impairment, including the inability to wear tight-fitting clothing.  Additionally, the Veteran asserts that his disability significantly interferes with his ability to have sexual intercourse.  As noted above, the Board denied a schedular rating in excess of 10 percent for the Veteran's inguinal hernia repair residuals in its April 2014 order.  Thus, the only question before the Board is whether the Veteran's disability warrants a rating in excess of 10 percent on an extraschedular basis.  


	Legal Criteria

In general, disability ratings are determined by applying the VA's Schedule for Rating Disabilities (Rating Schedule).  See generally 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  However, in exceptional cases, schedular ratings may be inadequate.  See 38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated periods of hospitalization so as to render the regular schedular standards impractical.  See id.

There is a three-step inquiry for determining whether an extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for a service-connected disability are inadequate.  See id. at 115.  Second, if the schedular evaluation does not contemplate the level of disability, and symptomatology and is found to be inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors, such as "governing norms."  See id. at 115-16 (citing 38 C.F.R. § 3.321(b)(1) and noting that related factors include marked interference with employment and frequent periods of hospitalization).  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, in the interests of justice, the claimant's disability picture requires the assignment of an extraschedular rating.  See id. at 116.




	Factual Background

The Veteran is currently assigned a 10 percent rating under hyphenated Diagnostic Codes 7338-8730.  Hyphenated diagnostic codes are used when a rating under one code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  The Board notes that Diagnostic Code 7338 applies to inguinal hernias, and Diagnostic Code 8730 applies to neuralgia of the ilioinguinal nerve.  

At a June 2005 VA examination, the Veteran complained of constant pain and tenderness in the left testicle and groin area, particularly when walking or when standing.  The Veteran noted that he was unable to wear briefs, or any other type of tight underwear or swimsuits, because it would aggravate the area.  The Veteran reported experiencing erectile dysfunction, in addition to pain and numbness in his left thigh.  The examiner noted that all of the reported symptomatology was secondary to the nerve entrapment syndrome.  On examination, the Veteran exhibited a mildly tender scar at the left lower quadrant, and there was no inguinal hernia present.  The Veteran was diagnosed with status post left inguinal hernia repair with ilioinguinal nerve entrapment with chronic testicular pain, erectile dysfunction, and left thigh numbness.  

In his June 2006 VA Form 9, the Veteran reported that his left inguinal hernia repair residuals were manifested by severe erectile dysfunction due to severe testicular pain.  The Veteran reported that although Cialis restored some ability to maintain an erection, it did not help with the pain and discomfort in his groin area, and he was only able to have intercourse "sparingly."  In a June 2006 statement, the Veteran emphasized the pain he was experiencing in his groin area and maintained that it affected his participation in sexual activity.  He also noted a decreased sperm count.

At a January 2011 VA examination, the Veteran complained of left groin and thigh pain, erectile dysfunction, including retrograde ejaculation, and urinary symptoms, including urinary incontinence and post-micturition dribbling.  The examiner noted that the most likely etiology of the Veteran's erectile dysfunction was the Veteran's hernia surgery.  On physical examination, the Veteran exhibited tender testicles, though they were of normal size.  The examiner opined that while there was subjective admission of pain in the left groin and thigh, there was little to support significant impairments upon vocational pursuits.  The examiner noted that the Veteran was working full-time, missed little time from work due to illness, and was able to accomplish his work-related responsibilities without difficulty.  

At a September 2012 VA examination, the Veteran complained of testicular pain, which interfered with his ability to have intercourse or to maintain an erection, and left thigh pain and numbness.  The examiner did not detect a hernia on physical examination, and there was no indication for a supporting belt.  There were scars related to the condition, but they were neither painful and/or unstable, nor did they encompass an area greater than 6 square inches.  

The September 2012 VA examination report provides that the Veteran had pain due to his left ilioinguinal nerve entrapment.  According to the examination report, there was constant pain at the left lower extremity to a moderate degree, intermittent pain (usually dull) at the left lower extremity to a severe degree, paresthesias and/or dysesthesias of the left lower extremity to a severe degree, and numbness of the left lower extremity to a severe degree.  The Veteran's muscle strength testing and reflexes were normal, and there was no indication of muscle atrophy.  Though the Veteran had an abnormal gait, the examiner provided that this was unrelated to his inguinal hernia-related complaints.  There was no paralysis found at the ilioinguinal nerve; the Veteran's right and left ilioinguinal nerve were noted as normal.  The Veteran displayed decreased sensation for light touch at the left upper anterior thigh and left thigh/knee.  The examiner indicated that the Veteran had moderate sensory neuropathy of the left ilioinguinal nerve, but no motor peripheral neuropathy.  

The examiner found that the Veteran had a voiding dysfunction and noted that the etiology of the dysfunction was the Veteran's inguinal hernia surgery.  The examiner also found that the Veteran had erectile dysfunction and provided that the etiology of the dysfunction was the Veteran's inguinal hernia repair with neuralgia.  The Veteran's left testicle and epididymis were tender to palpation.  

The examiner opined that the Veteran's ilioinguinal nerve entrapment impacted his ability to work.  Although there was no longer a hernia present, the examiner noted that due to the ilioinguinal nerve entrapment, the Veteran had pain that was worsened by walking, squatting, or lifting, which slowed his work performance and caused him to work longer hours.  The examiner also noted that the Veteran was unable to wear tight-fitting clothing, as it would cause pain at the thigh.  

A VHA expert opinion was rendered in August 2013.  The VHA expert reviewed the Veteran's active duty medical records and post-service treatment records.  The VHA expert opined that the current manifestations associated with the Veteran's inguinal hernia repair residuals with ilioinguinal nerve entrapment consisted of chronic left testicular discomfort and left thigh numbness.  The VHA expert opined that the Veteran's condition should not interfere with any current employment opportunities, noting that there was no documentation of any limitations in activities, either while in the military or in civilian life.  The VHA expert maintained that although the Veteran claimed that his testicular pain has caused his erectile dysfunction, the Veteran's claim could not be substantiated.  The VHA expert explained that neurologically, erectile dysfunction comes from the sympathetic nerve trunks originating from the spinal cord, while the ilioinguinal nerve is a peripheral nerve that has no association with erectile dysfunction.  The VHA expert also stressed that there is a large psychological component to erections.  

With respect to the Veteran's urinary symptomatology, the VHA expert opined that it is highly unlikely that the Veteran's voiding dysfunction, characterized by urinary leakage and urinary urgency, is associated with the Veteran's left inguinal hernia repair residuals with ilioinguinal nerve entrapment.  The VHA expert noted that the Veteran had a urology evaluation in January 1994 and March 1994, while on active duty, with no indication of voiding dysfunction.  Additionally, the VHA expert stressed that the Veteran specifically denied any urinary symptoms when he was examined at the Naval Brig in Charleston, North Carolina in December 1996.  

The VHA expert noted that for years, the Veteran had been followed by Dr. E.K., a private urologist, and that in reviewing notes from Dr. E.K., there was no mention of voiding-related complaints, such as incontinence or urinary urgency.  Additionally, Dr. E.K. specifically indicated that the Veteran denied any voiding complaints.  The VHA expert stressed that the first mention of the Veteran's voiding complaint was at the January 2011 VA examination.  Additionally, he provided that post-void dribbling and urinary urgency are common urological complaints and that the ilioinguinal nerve is a peripheral nerve that is not associated with voiding function.  Instead, voiding function is mediated by the sacral nerves S2, S3, and S4.  The VHA expert concluded that there was no indication that the Veteran's voiding dysfunction with urinary leakage is a symptom of his left inguinal hernia repair residuals with ilioinguinal nerve entrapment.

March 2013 private treatment records from Knoxville Urology Clinic show that the Veteran complained of left testicular pain radiating to his lower back.  The assessment was left scrotal pain, and there is an indication of "? low back pain."  Findings noted in a March 2013 private scrotal ultrasound report include normal blood flow and echotexture of the testicles, no significant hydrocele, and 3- to 5-millimeter cysts.  The impression was an essentially normal study with tiny epididymal cysts noted bilaterally.  A March 2013 private treatment record from Knoxville Urology Clinic notes the normal scrotal ultrasound and includes an assessment of idiopathic scrotal pain.  A March 2013 letter from Dr. T.L. at Knoxville Urology Clinic noted what the Veteran had described as a documented entrapped nerve in the general vicinity of his left inguinal hernia repair and a correlation between back pain and scrotal pain on the left side.  Additionally, he noted that the Veteran has had a normal examination and normal scrotal ultrasound, no blood in the urine, and little symptom relief despite multiple rounds of antibiotics.  Dr. T.L. therefore recommended multimodal evaluations to rule out any acute back pathology.  At a September 2014 treatment at Knoxville Urology Clinic for kidney stones and hypogonadism, the physician indicated there was some scrotal pain secondary to a previous surgery.

Evidence of record also includes numerous treatment records from Active Pain Management, dated from March 2013 to September 2015, where the Veteran received treatment for recurrent, multifocal pain, including testicular and scrotal pain.  A March 2013 treatment record from Active Pain Management noted a normal urological ultrasound and provided that the source of the testicular pain was the Veteran's trapped inguinal nerve.  MRIs of the lumbar and sacral spine were recommended.  An April 2013 treatment record from Active Pain Management provides that based on a review of MRIs of the pelvis and lumbar spine dated in March 2013, there was "nothing obvious related to the testicular pain" and that the findings were mild and related to arthritis.  A February 2014 letter from a certified nurse practitioner at Active Pain Management notes that the Veteran suffered from neuropathic-type pain in the groin, neuralgia of the ilioinguinal nerve, in addition to other conditions causing pain and gait-related issues, and that all of the Veteran's conditions were affecting his job performance and quality of life.  An October 2014 treatment record from Active Pain Management provides that the Veteran complained of a lack of sensation at certain times during intercourse.  The treating provider noted that the Veteran was taking testosterone replacement and that given the Veteran's nerve entrapment, there was a possibility that the Veteran was experiencing a related issue with the nerves that innervate the groin/pelvis.  The Veteran was asked to speak to his primary care provider regarding these symptoms.  In general, the treatment records from Active Pain Management note that the quality of the Veteran's pain was unchanged from the previous visit.

At an August 2015 private neurosurgical consultation with Dr. T.S., the Veteran complained of intermittent urinary difficulty and low back pain.  Dr. T.S. referred to 2013 and 2014 MRI studies of the Veteran's lumbar spine, noting progressive canal stenosis at L4-L5 and at L3-L4.  Dr. T.S. wrote that the Veteran was not overly symptomatic and that it was difficult to assign clinical relevance to the Veteran's intermittent urinary difficulty.  

In April 2014, the Board found that the Veteran's disability picture warranted referral to the Director for extraschedular consideration, as the evidence of record suggested impairment of the Veteran's occupational and social activities that was not adequately represented by the 10 percent schedular evaluation.  In October 2015, the Director determined that an extraschedular rating was not warranted.  The Director found that aside from objective evidence confirming the 10 percent schedular evaluation and the Veteran's contentions regarding his inability to wear tight-fitting clothing, his sexual performance, and his reduced work speed, there was no further evidence of an unusual disability picture, such as frequent hospitalizations or marked interference with employment.  The Director found that according to the objective medical evidence of record, the Veteran's condition should not prevent him from sustaining or maintaining gainful employment.  The Director concluded that the medical evidence of record was insufficient to warrant a rating increase for the Veteran's inguinal hernia repair residuals on an extraschedular basis, and he therefore denied extraschedular consideration.  

      Legal Analysis

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked evidence that is not specifically discussed herein. See Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The law requires only that the Board provide reasons for rejecting evidence that is favorable to the Veteran. Id.

Based on the lay and medical evidence of record, the Board finds that a rating greater than 10 percent, on an extraschedular basis, for the Veteran's inguinal hernia repair residuals is not warranted in this case.

The Veteran has repeatedly complained of groin and left thigh pain, in addition to left thigh numbness, all of which he is competent to report.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Further, the Veteran has reported an inability to wear tight-fitting clothing due to his inguinal hernia repair residuals, which he is also competent to report.  Id.  The objective medical evidence of record supports the Veteran's contentions that his inguinal hernia repair residuals cause pain in the groin and thigh area, in addition to left thigh numbness.  

The Veteran also contends that his erectile and urinary dysfunctions are symptoms of his inguinal hernia repair residuals and that because of these symptoms, he is entitled to a rating in excess of 10 percent on an extraschedular basis.  The Board has carefully considered the Veteran's assertions.  However, while the Veteran is competent to report pain and other observable symptoms, the Veteran is not competent to provide an opinion as to whether urinary dysfunctions is a manifestation of his inguinal hernia repair residuals, as this is beyond the scope of lay observation.  See Layno, 6 Vet. App. at 469-70 (noting that personal knowledge is "that which comes to the witness through the use of his senses-that which is heard, felt, seen, smelled, or tasted").  Instead, the question of possible urinary-related symptomatology pertaining to the Veteran's inguinal hernia repair residuals requires specialized training to interpret the evidence of record and to make a determination regarding the current nature and severity of the Veteran's disability.  Cf. Jandreau, 492 F.3d at 1377.

The evidence of record does not support the Veteran's contention that his urinary symptomatology, to include urinary urgency and post-void dribbling, is due to his inguinal hernia repair residuals.  The Board acknowledges that the September 2012 VA examiner opined that the etiology of the Veteran's voiding dysfunction was his hernia surgery.  However, the Board places significant weight on the August 2013 VHA opinion, which provides that it is highly unlikely that the Veteran's urinary urgency and post-void dribbling symptoms are associated with his inguinal hernia repair residuals.  The VHA expert reasoned that the ilioinguinal nerve is a peripheral nerve and is therefore not associated with the voiding function, which is mediated by the sacral nerves.  Additionally, in August 2015, Dr. T.S. provided that it was difficult to assign clinical relevance to the Veteran's intermittent urinary difficulty.  In light of the above, the VHA physician's opinion, with its supporting rationale, outweighs the September 2012 VA examiner's etiology opinion that lacked an accompanying rationale.  See Jandreau, 492 F.3d at 1377; Caluza, 7 Vet. App. at 511.  Accordingly, the Veteran's urinary symptomatology, to include urinary urgency and post-void dribbling, does not comprise part of the disability picture associated with his service-connected inguinal hernia repair residuals.  

As to the complaints of sexual dysfunction, the record reflects that the Veteran is service-connected for erectile dysfunction and has been granted special monthly compensation based on loss of use of creative organ, effective January 4, 2005, which already contemplates erectile dysfunction and its associated symptomatology.  See 38 C.F.R. §§ 4.115a, 4.115b Note, 3.350(a)(1).

The Board has also considered the Veteran's contention that he is unable to wear tight clothing, including briefs or swimsuits, as such clothing aggravates the area in question, and that he is therefore entitled to an increased disability evaluation for his inguinal hernia repair residuals.  The Veteran is competent to report such an inability, and the Board finds no reason to doubt the Veteran in this regard.  However, pain or discomfort stemming from the Veteran's inguinal hernia repair residuals is contemplated by the Rating Schedules for neurological conditions, including neuralgia involving the ilioinguinal nerve.  See 38 C.F.R. §§ 4.124 (providing that neuralgia is usually characterized by a dull and intermittent pain), 4.124a Diagnostic Code 8730.  Even assuming that the Rating Schedule does not contemplate the inability to wear certain types of clothing stemming from such pain and discomfort, the Board finds that such limitation does not result in any significant impairment in the Veteran's industrial capacity or daily activities so as to warrant a higher rating.  The Board notes that this is not a case in which the Veteran has alleged that his disability results in the wear or tear of clothing, which in some circumstances can result in eligibility for a clothing allowance.  See 38 C.F.R. § 3.810 (providing that a claimant may be entitled to a clothing allowance if a service-connected disability requires the use of a prosthetic or orthopedic appliance that tends to wear or tear clothing or the use of medication that causes irreparable damage to outergarnments).

The Board has also considered the Veteran's contention that the pain from his inguinal hernia repair residuals slowed his work performance.  The Board observes that although the Director noted that the Veteran continued to work full-time in his opinion denying extraschedular consideration, based on claims for a total disability rating based on unemployability (TDIU) that were filed in May and August 2015, the Veteran last worked full-time in March 2014.  However, in his TDIU claims, the Veteran did not attribute his inability to work to his hernia repair residuals.  While the Board has no reason to doubt the Veteran's claims that pain related to his inguinal hernia repair residuals slowed his work performance, slower performance alone does not comprise marked interference with employment.  

In light of the evidence of record, and consistent with the Director's October 2015 decision denying extraschedular consideration, the Board finds that the evidence of record is against a finding that the Veteran's inguinal hernia repair residuals disability presents such an exceptional or unusual disability picture that the available schedular evaluations are inadequate.  See Thun, 22 Vet. App. at 115.  The manifestations associated with the Veteran's disability include pain and discomfort at the left testicle and thigh, in addition to left thigh numbness.  These manifestations are fully contemplated by the rating criteria for neuralgia of the ilioinguinal nerve; additionally, there is no evidence of unusual factors such as frequent hospitalizations or marked interference with employment stemming from the Veteran's inguinal hernia repair residuals.  Accordingly, an increased rating in excess of 10 percent on an extraschedular basis is not warranted in this case.  

Finally, the Board notes that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the veteran's individual conditions fails to capture all of the service-connected disabilities that the veteran experiences.  See Johnson v. McDonald, 762 F.3d 1362 (2014).  Notably, the Veteran is also service-connected for degenerative joint disease of the right knee with patellar subluxation, nephrolithiasis, right knee replacement, left knee subluxation, degenerative joint disease of the right knee with limited and painful motion, chronic right ankle sprain, degenerative joint disease of the left knee, right hip extension, left hip strain, left ankle condition, erectile dysfunction, left hip strain flexion, right hip strain, and left hip strain.  However, with the exception of the Veteran's contentions regarding his erectile dysfunction, neither the Veteran nor his representative has indicated any specific service-connected disabilities that are not captured by the schedular evaluations of the Veteran's individual service-connected conditions.  As set forth above, the manifestations associated with the Veteran's erectile dysfunction are fully contemplated by the Rating Schedule and grant of special monthly compensation for loss of use of a creative organ.  As there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  




ORDER

Entitlement to a disability rating greater than 10 percent, on an extraschedular basis, for the Veteran's service-connected status post left inguinal hernia repair with ilioinguinal nerve entrapment is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


